Citation Nr: 1813533	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1973.  This appeal is before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's psychiatric disability was not proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for a psychiatric disability have not been met.  38 U.S.C. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided by a letter dated in January 2011.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have private treatment records identified by the Veteran. 

In August 2012, a VA opinion was obtained in connection with this appeal.  The Board finds that this opinion report is adequate.  Along with the other evidence of record, it provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Compensation under 38 U.S.C. § 1151 for a Psychiatric Disability

Compensation benefits are awarded under 38 U.S.C. § 1151 for a qualifying additional disability in the same manner as if the additional disability were service connected.  A disability is a qualifying additional disability if: (1) it was not the result of the veteran's willful misconduct, (2) it was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and (3) was proximately caused by (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.  38 U.S.C. § 1151. 

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. § 3.361(c)(2).

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims benefits under 38 U.S.C. § 1151 for a psychiatric disability.  Specifically, the Veteran claims that his psychiatric disability is a result of an alleged sexual assault by a VA radiology technician who performed a September 2010 x-ray of the Veteran's right hip.

For the reasons discussed below, the Board finds that the evidence weighs against a finding that the Veteran's psychiatric disability was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.

At the outset, the Board finds that the Veteran's assertions of being sexually assaulted by a VA radiology technician are not credible because his statements regarding the claimed sexual assault are inconsistent, and his recollection of the alleged sexual assault has changed over time.  VA treatment records in September 2010 and October 2010 show that the Veteran reported that he was very upset because he was inappropriately touched by a VA x-ray technician while positioning him for a right hip x-ray on September 17, 2010.  Specifically, he reported that the x-ray technician touched him in order to place him in the right position, and in doing so, brushed up against his penis and touched his buttocks, and that his buttock was scratched by the clinician's nails.  The Veteran indicated that he removed the technician's hand from his buttocks and left highly upset.  The Veteran's story then changed in December 2010 when he asserted that the x-ray technician groped him and inserted his finger in the Veteran's anus.  See December 7, 2010 VA treatment record, and June 2012 Veteran statement. 

The record also contains a police report dated September 17, 2010, showing that the Veteran reported that: 

[He] went to the VA hospital and needed -rays of his knees.  The nurse S1 had him drop his pants leaving only his boxer briefs on.  This was odd because the other times he wore a gown.  S1 began to maneuver him for the X-rays, which [the Veteran] remembers being normal.  Except this time, the nurse's knuckle brushed against his penis and [the nurse's] left hand was on the [Veteran's] left buttock.  [The Veteran] raised [the nurse's] hand to his lower back and told [the nurse] to watch it.  [The nurse] then pushed [the Veteran's] left leg and [the Veteran's] penis was along side his left thigh. 

In this regard, the Board finds it significant that in his statements to the police immediately after the claimed sexual assault, the Veteran never mentioned that he was groped or that x-ray technician inserted his finger in the Veteran's anus.  An individual pursuing legal recourse is more likely to provide the police with a complete statement with as much detail as possible in order to provide the police with all the evidence needed to pursue such legal recourse.  In this case, the Veteran's statement to the police describe accidental touching of the Veteran penis and buttock, rather than a sexual assault that includes groping and insertion of a finger in the Veteran's buttock.

In a May 2011 statement, B.E., LMSW, noted that the Veteran contacted the Victims Assistance Program of the Detroit Police Department on October 11, 2010, and reported that he was sexually assaulted by a VA x-ray technician.  However, the report lacks any details about the alleged assault.  It was noted that the Veteran reported that his efforts to obtain help from law enforcement and staff at VA hospital to prosecute the alleged perpetrator further increased his depression.  B.E. indicated that the Veteran required further counseling regarding this issue, but that he ceased counseling abruptly.  See also June 2017 statement by B.E.  

A review of the Veteran's statements outlined above shows that the Veteran's reports with respect to the claimed sexual assault are inconsistent and have evolved over time.  These inconsistencies in the Veteran's account undermine the credibility to be placed on the Veteran's assertions with respect to the claimed sexual assault.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).    

The August 2012 VA opinion further weights against the Veteran's claim.  The VA examiner opined that there is not a rational or supportable basis for causally relating the alleged incident (one whose characteristics have evolved over time) to enduring changes in his psychological status and functioning.  It was reasoned that regardless of exactly what happened on September 17, 2010 - if anything at all - the Veteran was diagnosed during his brief tenure in the Navy with paranoid personality disorder, and as a result was administratively separated from the Navy. In 2008, he described feeling depressed due in some part to psychosocial, financial, and health issues confronting him.  In an outpatient follow-up progress note dated April 30, 2008, the Veteran indicated that he wanted to see a counselor for depression.  Treatment was subsequently initiated and he had several individual sessions with a mental health provider that ended on August 20, 2008, when his symptoms reportedly improved.  The VA examiner provided a thorough review of the inconsistencies in the Veteran's statements regarding the alleged sexual assault, and noted that the progression in the Veteran's representation from an inadvertent touching or scratching to anal penetration lacks credibility, and his perception of the technician as a perpetrator and predator relates to his fundamental paranoid tendencies.  It was noted that whether this matter represents a misperception on the part of the Veteran or a more malignant attempt motivated by secondary gain is very difficult to determine. 

The Board finds that the August 2012 VA opinion is highly probative with respect to entitlement to compensation under 38 U.S.C. § 1151 for a psychiatric disability, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 21 Vet. App. 303; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the August 2012 VA opinion report provides competent, credible, and probative evidence which shows the Veteran's psychiatric disability was not proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable

A September 21, 2010, VA treatment record shows that the Veteran requested a rectal examination for abrasion and reported that his rectum was tender.  Upon examination, it was assessed that the Veteran had a normal rectal examination.  VA treatment records dated in October 2010 and December 2010 show that the Veteran reported that he had hemorrhoids six to seven years earlier, which continued to flare-up, and that he had onset of symptoms on September 17, 2010, after the alleged sexual assault by a radiology technician.  This evidence also weighs against the Veteran's claim because it shows that Veteran's rectum was assessed as normal only four days after the alleged assault.  Therefore, it contradicts the Veteran's assertions in December 2010 that the x-ray technician inserted his finger in the Veteran's anus.

The Veteran also submitted private treatment records dated in November 2012 and December 2012 showing a diagnosis of posttraumatic stress disorder (PTSD) associated with sexual assault by a healthcare provider.  Moreover, in a June 2017 statement, J.K., LMSW, ACSW, diagnosed the Veteran with PTSD based on the Veteran's reports that the alleged sexual assault resulted in increased psychiatric symptoms.  

The Board has considered and weighed the November 2012 and December 2012 private treatment records and the June 2017 statement by J.K., to the extent that they purport to provide an opinion that the Veteran's psychiatric disability is related to the alleged sexual assault.  However, the Board has found the Veteran's assertions with respect to the September 2010 sexual assault not credible.  Therefore, to the extent that the above-referenced evidence purports to provide a positive opinion as to the relationship between the Veteran's psychiatric disability and the alleged September 2010 sexual assault, such opinion is of no probative value because it is based on an inaccurate factual premise.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, this evidence does not include an adequate rationale for the purported opinions.  The private treatment records and the June 2017 statement do not explain how the Veteran's psychiatric disability may be related to the claimed assault, do not address the change in the Veteran's story regarding the claimed assault, and do not comment on the significance of the Veteran's psychiatric treatment prior to the alleged assault.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion that is unsupported by a coherent rationale is of no probative value); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

Further evidence weighing against the Veteran's claim includes the September 17, 2010, police report, which shows no evidence that any charges were initiated against the VA radiology technician pertaining to the alleged sexual assault.  This indicates that the police did not find sufficient evidence to charge to the VA clinician with the alleged sexual assault.  Moreover, the police report does not show that further investigation of the incident was pending, which indicates that the Veteran's statement was not even sufficient for the police to further investigate the alleged sexual assault.  The Veteran has not submitted any additional evidence of a police investigation or charges in this matter, nor has he identified any further police records for VA to obtain as to this matter. 

For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's psychiatric disability was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.  Compensation under 38 U.S.C. § 1151 is therefore denied.


ORDER

Compensation under 38 U.S.C. § 1151 for a psychiatric disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


